



Exhibit 10.6A
CHS ANNUAL VARIABLE PAY PLAN
APPENDIX, PLAN DETAILS - FISCAL 2018    


COMPANY RETURN ON INVESTED CAPITAL (ROIC) and RETURN ON ASSET (ROA) GOALS


Performance Targets
CHS ROIC
CHS ROA
Description
Award as % of Target
Maximum
5.7%
6.0%
Maximum Performance Goal
200%
Target
4.7%
5.1%
Targeted Performance Goal
100%
Threshold
3.7%
4.3%
Minimum Performance Goal
50%



RETURN ON INVESTED CAPITAL (ROIC) EXPLANATION
ROIC is a measurement of how efficiently the company uses its capital and the
level of returns on that capital, and is calculated by dividing net operating
profit after tax by funded debt plus equity. Details on the ROIC calculation,
goal determination and 2018 goals can be answered by the finance contact for
your group.
ROIC=
Net Operating Profit After Tax
*Funded Debt + Equity



*Funded Debt is the average of the funded debt at each of the beginning of and
the end of the fiscal year, and Equity is the equity at the beginning of the
fiscal year.


RETURN ON ASSETS (ROA) EXPLANATIONRETURN ON ASSETS (ROA) EXPLANATION
ROA is a measurement of how well a company uses its assets to generate earnings
and maximizes returns on owner equity and company assets, and is calculated by
dividing operating income by total assets minus working capital liabilities.
Details on the ROA calculation, goal determination and 2018 goals can be
answered by the finance contact for your group.
ROA=
Operating Income
*Net Assets



* Net Assets are total assets minus working capital liabilities (current
liabilities related to the Business Unit business activities excluding financing
(payables, accruals, derivatives, liabilities, advances, etc.)) and is measured
as of the beginning of the fiscal year.


AWARD OPPORTUNITY EXAMPLESAWARD OPPORTUNITY EXAMPLES
The example below illustrates threshold, target, and maximum award opportunities
for an employee with a pay basis of $70,000 and a target award potential of 5%.
Performance Targets
Award Opportunity as % of Base Pay
Award Opportunity Calculation
Award Opportunity Amount
Maximum
10.0%
  $70,000 x 10.0%
$7,000
Target
  5.0%
$70,000 x 5.0%
$3,500
Threshold
  2.5%
$70,000 x 2.5%
$1,750



Compensation earned will be mathematically interpolated when performance results
occur between the three Performance Levels.







--------------------------------------------------------------------------------







AWARD CALCULATION EXAMPLESARD CALCULATION EXAMPLES
The following is an example of an annual variable pay compensation calculation
for an employee who is a Business Unit participant with a $70,000 pay basis and
a target award potential of 5.0% ($3,500).


Performance Measures
Goal Weighting
Target Award
X
Performance to Target
=
Goal/ Award Result
CHS ROIC
10%
   $350
X
   90%
=
$315
Business Unit ROA
60%
$2,100
X
 100%
=
$2,100
Individual Performance
30%
$1,050
X
 170%
=
$1,785
Totals
100%
$3,500
 
 
 
$4,200



The following is an example of an annual variable pay compensation calculation
for an employee who is a Corporate participant with a $70,000 pay basis and a
target award potential of 5.0% ($3,500).


Performance Measures
Goal Weighting
Target Award
X
Performance to Target
=
Goal/ Award Result
CHS ROIC
60%
$2,100
X
  90%
=
$1,890
Enterprise ROA
10%
   $350
X
100%
=
   $350
Individual Performance
30%
$1,050
X
170%
=
$1,785
Totals
100%
$3,500
 
 
 
$4,025



In the following example, the CHS ROIC threshold goal required to trigger all
components of the Plan is not met. The business unit achieves 110% of its ROA
target and only the earned business unit award is paid. No compensation is
earned for the CHS ROIC and individual performance components of the award.


The earned award calculation is for an employee who is a Business Unit
participant with a $70,000 pay basis and a target award potential of 5.0%
($3,500).


Performance Measures
Goal Weighting
Target Award
X
Performance to Target
=
Goal/ Award Result
CHS ROIC
10%
   $350
X
   0%
=
$0
Business Unit ROA
60%
$2,100
X
 110%
=
$2,310
Individual Performance
30%
$1,050
X
 0%
=
$0
Totals
100%
$3,500
 
 
 
$2,310












